DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4 September 2021 is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,770,517. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.
Below is a comparison of present claim 1 and patented claims 3 and 6:
Present claim 1
Patented claims 3 and 6
A display device comprising:
A display device comprising:

a flexible display module configured to 
display an image on a display surface, the flexible display module comprising: 
a display panel folded along a bending axis in a folding mode; and
a display panel comprising a light-emitting device;

a sensor unit disposed on the display panel, wherein the sensor unit comprises a plurality of sensors, each of the plurality of sensors comprising a first sensor and a second sensor, wherein, in a folded-in mode in which the flexible display module is folded along a bending axis, a portion of the display surface faces another portion of the display surface, wherein, in the folded-in mode, the first and second sensors overlap with each other and are capacitively coupled to each other, wherein the display device is configured to sense a first pressure applied to the flexible display module in the folded-in mode based on a first capacitance between the first and second sensors facing each other, wherein the first and second sensors are configured to sense a 

a force sensor disposed under the display panel,
wherein the display device further comprises a front surface configured to display a first image and a back surface configured to display a second image,
the display panel is configured to emit light from both the front surface light emitting area and the back surface light emitting area. wherein the display device further comprises a back side opposing the display surface,
wherein the display panel further comprises a light-emitting device including a front surface light emitting area and a back surface light emitting area,
wherein: the light-emitting device 
comprises a front surface light emitting area and a back surface light emitting 
area;
wherein the first force sensor overlaps with the back surface light emitting area, and

wherein the first force sensor is configured to sense pressure applied to the display panel when the display panel is in the folding mode.

wherein, in a folded-outward mode in which the flexible display module is folded such that a portion of the back side faces another portion of the back side, the display device is configured to determine a second pressure applied to the flexible display module in the folded-outward mode based on output from the force sensor.


As shown above, the main difference between the claims, besides wording [for example, present claim 1 says the first force sensor overlaps with the back surface light emitting area whereas the patented claims recite that the force sensor is disposed under the display panel, however, if the force sensor is under the display panel then it overlaps with the back surface light emitting area when folded] and the broader aspects of present claim 1, is that U.S. Patent No. 10,770,517 claims the subject matter between the two dependent claims 3 and 6 instead of in a single claim.  However, it 
Claims 2-20 are similarly rejected as above over claims 1-17 of U.S. Patent No. 10,770,517.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0176421) in view of in view of Chang et al. (US 9,733,757).

Regarding claim 1, Chen discloses a display device comprising:
a display panel folded along a bending axis in a folding mode (Figure 1B, display panel 110, shown in Figure 4 to be folded along a bending axis.);
wherein the display device further comprises a front surface configured to display a first image and a back surface configured to display a second image (Figure 4, in the folding mode there is a front surface and a back surface display areas. See paragraph [0040].), and
wherein the display panel further comprises a light-emitting device including a front surface light emitting area and a back surface light emitting area (Figure 4, in the folding mode there is a front surface and a back surface display areas and thus a front surface light emitting area and a back surface light emitting area.).
Chen fails to teach the display device comprising:
a first force sensor,

wherein the first force sensor is configured to sense pressure applied to the display panel when the display panel is in the folding mode.
Chang et al. disclose a display device comprising:
a first force sensor (Figure 7, 75-76),
wherein the first force sensor overlaps with a back surface (Figure 7, 75-76 are on the rear of the device and thus overlap with a back surface.), and
wherein the first force sensor is configured to sense pressure applied to the display panel when the display panel is in the folding mode (Figure 9B, 75 and 76 and column 8, lines 16-25).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the sensor teachings of Chang et al. in the display device taught by Chen such that the first force sensor overlaps with a back surface light emitting area.  The motivation to combine would have been in order to sense both inward and outward folding and allowing for selecting or setting a specific function by sensing a user’s motion instead of allowing the user to select or set the specific function by using a physical button or through a GUI (See column 1, lines 63-67 of Chang et al.).

Regarding claim 11, Chen and Chang et al. disclose the display device of claim 1, further comprising: 2a second force sensor disposed under the display panel (Chang et al.: Figure 9B, 74 and 77).  

Regarding claim 12, Chen and Chang et al. disclose the display device of claim 11, wherein the second force sensor comprises a first 2force sensing electrode (Figure 9B, 74) and a second force sensing electrode  (Figure 9B, 75) that are symmetrical with respect to 3the bending axis (Figure 9B).  

1 Regarding claim 13, Chen and Chang et al. disclose the display device of claim 12, wherein the display device is configured to: 2sense a pressure applied to the display panel in the folding mode based on a capacitance 3between the first and second force sensing electrodes facing each other; and 4determine a magnitude of the pressure applied to the display panel in the folding mode 5based on the capacitance (Chang et al.: Column 7, lines 37-59, in order to detect whether the pressure measured through capacitance is above a threshold the capacitance must be sensed and also its magnitude.).  

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0176421) in view of in view of Chang et al. (US 9,733,757) and further in view of Yan et al. (US 2013/0193843).

Regarding claim 2, Chen and Chang et al. disclose the display device of claim 1.
Chen and Chang et al. fail to teach wherein the light-emitting device comprises: 
2a first reflection layer overlapping with the front surface light emitting area; 

4a second anode overlapping with the back surface light emitting area; 
sa light emitting layer disposed on the first and second anodes;
6a cathode disposed on the light emitting layer; and 
7a second reflection layer disposed on the cathode and overlapping with the back surface 8light emitting area.
Yan et al. disclose wherein a light-emitting device comprises: 
2a first reflection layer overlapping with a front surface light emitting area (Figure 4, 110); 
3a first anode disposed on the first reflection layer (Figure 4, 112b); 
4a second anode overlapping with a back surface light emitting area (Figure 4, 112a); 
sa light emitting layer disposed on the first and second anodes (Figure 4, 116/118);
6a cathode disposed on the light emitting layer (Figure 4, 120); and 
7a second reflection layer disposed on the cathode and overlapping with the back surface 8light emitting area (Figure 4, SH and paragraph [0026]).
Therefore, it would have been obvious to "one of ordinary skill" in the art before the effective filing date of the claimed invention to use the dual sided display teachings of Yan et al. in the display device taught by Chen and Chang et al..  The motivation to combine would have been in order to allow for more information to be displayed and viewed among a plurality of users.

 Regarding claim 7, Chen, Chang et al. and Yan et al. disclose the display device of claim 2, 
wherein the display panel further comprises: 2a first planarization layer covering the light emitting device (Yan et al.: Figure 4, 106 covers the bottom of the first and second light emitting areas, i.e. the light emitting device.).  
1
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0176421) in view of in view of Chang et al. (US 9,733,757) and further in view of Han et al. (US 2012/0139834).

1 Regarding claim 14, Chen and Chang et al. disclose the display device of claim 1.
Chen and Chang et al. fail to teach wherein the first force sensor comprises a strain 2gauge.
Han et al. disclose wherein a force sensor further comprises a strain gauge (Figure 2 and paragraph [0040]).
Thus Chen and Chang et al. contained a device that differed from the claimed device by the substitution of the type of force sensor.
Han et al. teaches the substituted strain gauge, and the function was known in the art to sense folding of a device.
Chen and Chang et al.’s force sensor could have been substituted with the strain gauge force sensor of Han et al., and the results would have been predictable and resulted in sensing the folding/bending of the display device.


Regarding claim 15, this claim is rejected under the same rationale as claims 1 and 14.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0176421) in view of in view of Chang et al. (US 9,733,757) and further in view of Han et al. (US 2012/0139834) and Yan et al. (US 2013/0193843).

Regarding claim 16, this claim is rejected under the same rationale as claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
18 August 2021